— Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of rape in the first degree (Penal Law § 130.35 [1]) of a prostitute and known drug abuser. On appeal, defendant contends that County Court erred by precluding him from offering the testimony of lay witnesses concerning the effect of cocaine on the victim. We disagree. Defendant failed to make an offer of proof clearly and unambiguously indicating the relevancy of the testimony and what he intended to prove by its introduction (see, People v Williams, 6 NY2d 18, 23, cert denied 361 US 920, rearg denied 10 NY2d 1011; People v Baxter, 177 AD2d 1003, lv denied 79 NY2d 943). In any event, County Court did not abuse its discretion by curtailing exploration of such a collateral matter (see, People v Davis, 43 NY2d 17, 27, cert denied 435 US 998). (Appeal from Judgment *985of Monroe County Court, Wisner, J. — Rape, 1st Degree.) Present — Denman, P. J., Boomer, Balio, Lawton and Fallon, JJ.